Citation Nr: 1444964	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative disc disease L5-S1.

2. Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress (PTSD). 

3. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid reflux, including as secondary to a psychiatric disorder. 

4. Entitlement to service connection for sleep disorder, including as secondary to a psychiatric disorder.

5. Entitlement to service connection for a right hip disorder.

6. Entitlement to service connection for a left hip disorder.

7. Entitlement to service connection for degenerative disc disease and degenerative joint disease cervical spine (claimed as neck condition).

8. Entitlement to service connection for erectile dysfunction, including as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956, and from July 1956 to July 1959. This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains pertinent additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The issues of service connection for a sleep disorder, a low back disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. There is no DSM-IV diagnosis of PTSD. 

2. Major depressive disorder is not related to active military service.

3. A gastrointestinal disorder is not related to active military service or to a service-connected disability.  

4.  Erectile dysfunction is not related to service or to a service-connected disability.

5. There are no currently diagnosed disorders of the right or left hip.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a psychiatric disorder, to include major depressive disorder and PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria are not met to establish service connection for a gastrointestinal disorder, including as secondary to a psychiatric disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria are not met to establish service connection for right and left hip disorders. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria are not met to establish service connection for erectile dysfunction, including as secondary to medication taken for a psychiatric disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Through VCAA notice correspondence the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). These letters were sent in December 2008, April 2010, February 2013, and September 2011.  All issues were readjudicated in July 2013 and in March 2014.  

The RO has taken appropriate action to comply with the duty to assist the Veteran, obtaining records of VA and private outpatient treatment. There are no additional identified ongoing private outpatient treatment records to obtain. The Veteran has undergone VA examinations which adequately and distinctly address the claimed disorders, their respective current diagnosis (or lack thereof), and the issue of whether those diagnosed conditions are etiologically related to an incident of active military service with supporting explanations.  The examiner reviewed the claims file and other relevant evidence.  The Veteran has provided additional evidence in support of his claims including various lay witness statements received from third parties. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran. 

The Board notes at the outset that not all of the Veteran's STRs are of record, and this fact has duly been taken into account. In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200   (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all reasonable measures to assist the Veteran in obtaining further STRs have been carried out as the National Personnel Records Center notified the RO that the records were fire-related and that there were no STRs or SGOs.  The Veteran provided the dates of his alleged treatment and this was also researched to no avail.  Finally, the RO issued a memorandum of unavailability in September 2009 and notified the Veteran in a May 2009 letter of the lack of STRs.   The Board further recognizes the concomitant duty to carefully explain the reasons and bases for the instant decision.  

In September 2014, in response to inquiry by the Board, the Veteran provided waiver of initial consideration of VA outpatient treatment reports and other medical records not originally considered by the AOJ, and hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2013).  In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned. A showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b). However, the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013),

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay testimony is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For secondary service connection to be granted, there must be a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b).

A. Psychiatric Disorder

Upon thorough consideration of the record, the Board must deny service connection for a psychiatric disorder. This determination includes with regard to all claimed and reasonably raised clinical mental health diagnoses on file. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

First, the evidence of record indicates that there is no PTSD diagnosis.  Although there is at least one positive PTSD "screen" in the VA outpatient treatment history, a far more detailed and comprehensive April 2012 VA Compensation and Pension examination concluded otherwise.  The Board accords this examination more weight as it is more thorough, and contains a supporting explanation.  The VA examiner indicated that the Veteran's claimed stressor was the incident of a 1953 parachute jump during a training exercise in which the Veteran's parachute became accidentally intertwined with that of another individual jumper, and he and the other person both ultimately landed on the ground with a particularly hard landing. The examiner found this clearly constituted the stressor, given the Veteran's profound and acknowledged fear and concern for his well being during the incident. The examiner concluded, however, that the aforementioned traumatic event was not persistently re-experienced, there was no persistent avoidance of associated stimuli, and there were no persistent symptoms of increased arousal. Therefore, the full criteria for a PTSD diagnosis were not met. There is no contrary finding.

Therefore, as to PTSD, the Board must deny the Veteran's claim for service connection based on the lack of current disability. A present disability is an essential element of a claim for service connection, and where not present the claim under consideration cannot be substantiated. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Regarding major depressive disorder, the April 2012 VA examiner also found there was a major depressive disorder, recurrent, in partial remission. Thus, the issue is whether it is related to active service.  The Board finds that the competent and probative evidence weighs against the existence of a causal nexus between this disorder and the Veteran's active military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Shedden, supra.  

To this effect, the most recent documented indication of treatment for depression emanates from VA outpatient treatment records within the last five years, and no earlier. The Veteran has suggested at times that his near-death experience of the parachute jump injury brought upon depression. There otherwise is no consistently articulated lay witness theory or postulation as to how a depressive disorder originated. Regardless, at the 2012 VA examination, the Veteran reported that his depression began in 1968 or 1969.  These conflicting statements of onset constrain the Board to find the Veteran's statements not credible; thus his statements of onset during service and thereafter are not probative and not assigned any weight.  

At the April 2012 VA examination, the examiner opined that the disorder is not linked to the claimed stressor or service.  The examiner noted the Veteran's statements of onset in the late 1960s.  Additionally, there is a lengthy gap in between service discharge and diagnosis; this too weighs against the claim.  

As to the condition of claimed memory loss, this in itself does not constitute a diagnosed disorder, much less a standalone mental health disorder, and in any event, if associated with depression, as stated, depression is not etiologically related to the Veteran's service.

Consequently, the claim for service connection for a psychiatric disorder must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Gastrointestinal Disorder

The claim for service connection for a gastrointestinal disorder is denied for lack of an etiological connection to active duty military service, or a service-connected disability. 

There are several diagnoses of record, to include GERD, abdominal pain, acid reflux, and gastritis. 

However, the evidence of record indicates that any gastrointestinal disorder is not related to service.  There is a lengthy gap between service discharge and treatment for any gastrointestinal disorder.  At the 2012 VA examination, the Veteran placed the date of onset as approximately 45 years prior, which is at least 5 years post-discharge.  He did not report that the symptoms began during service.  These factors weigh against a finding of service connection for a gastrointestinal disorder.  

Turning to the theory of secondary service connection, as due to a psychiatric disorder, given the Board's denial of service connection for the underlying psychiatric disorder herein, any further claim for secondary service connection premised on an underlying psychiatric disability is rendered moot. 

For these reasons, service connection for a gastrointestinal disorder on both direct and secondary bases is denied. 

C. Right and Left Hip Disorders

The Veteran contends that his hip disorder is due to parachute jumps during service.  Private and VA treatment records contain documentation of complaints of bilateral hip pain, but no diagnoses were provided.  The April 2012 VA examination report indicates that the examiner determined there were normal bilateral hips.  The examination showed normal or near normal range of motion studies and negative x-rays, and was largely absent other problematic findings involving the hips.  

Therefore, absent a current qualifying disability, service connection must be denied. Without a disability, there can be no entitlement to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability... In the absence of proof of present disability there can be no valid claim."  Brammer , 3 Vet. App. at 225.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Here, the most probative evidence of record does not reflect a diagnosis of any hip disorder.  Although the Veteran can competently report any hip symptoms, the actual diagnosis requires objective testing to diagnosis as it is a highly specialized medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, any lay diagnoses of record are outweighed by the medical opinion of the 2012 VA examiner.  Without a disability, service connection cannot be granted.

D.  Erectile Dysfunction

By way of the April 2012 VA examination, there is confirmation of a current diagnosis of erectile dysfunction. The examiner opined that this condition was more likely than not due to vascular disease, i.e. non-compliant vessels.  The Veteran described this as a condition he had experienced for much of his life; he did not specifically assert that it originated during service or that it was due to some incident during service.  However, there is no basis in fact for indicating or suggesting that this condition originated specifically due to an incident of military service some five decades earlier or otherwise has a causal connection thereto.   VA and private treatment records are negative for any reports of erectile dysfunction until decades after service discharge.  These factors weigh against a finding of service connection.  

Moreover, as regarding the primary theory of recovery, that of secondary service connection to a psychiatric disorder, given the lack thereof of an award of service connection for an underlying psychiatric disorder, this claim for service connection of a secondary basis is effectively rendered moot.  


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for a gastrointestinal disorder, including as secondary to a psychiatric disorder, is denied. 

Service connection for a right hip disorder, including as secondary to a psychiatric disorder, is denied. 

Service connection for a left hip disorder, including as secondary to a psychiatric disorder, is denied.

Service connection for erectile dysfunction, including as secondary to a psychiatric disorder, is denied.


REMAND

Regarding the remaining claims for service connection for lower back and neck disorders, the Board agrees with the Veteran's designated representative that a more informed opinion on causation and whether said disorders are of service origin is required that duly takes into account all competent lay witness statements regarding in-service injury, as well as subsequent post-service symptoms. The last VA examination specifically for the low back was several years ago, and thus a new orthopedic examination in its entirety should be scheduled.

Additionally, the 2012 VA examiner did not provide an explanation for the conclusion that the Veteran did not meet the criteria for a diagnosis of a sleep disorder.  Accordingly, an addendum explanation should be obtained.  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed low back and neck disorders. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It is requested that the VA examiner opine whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's diagnosed disorders of the lower back and neck were originally incurred in or are otherwise etiologically related to an incident of his active military service, namely a parachute jump accident from 1953. In providing the requested opinion, the VA examiner must consider all relevant lay witness statements attesting to the their knowledge of the initial in-service injury as well as subsequent post-service symptoms (including statements dated from February 2012, June 2010 and November 2009, and an undated statement from an M.H.), and expressly indicate consideration and review of the same.

2.  After any additional records are associated with the claims file, obtain an addendum opinion and explanation regarding the presence of a sleep disorder from the 2012 VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide a supporting explanation for why there is no diagnosed sleep disorder.  If an examiner determines that an examination is required, one must be provided.

3.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


